DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments as stated on pages 2-3 of the response filed 7/7/21 are persuasive. The prior art cited of record does not anticipate individually or teach in combination the following limiations

A light source module, comprising an optical waveguide structure, a first light source, and a pre-collimating optical element, wherein the optical waveguide structure comprises a light introduction part and a main body part which are provided in parallel in a first direction, the light introduction part comprises a light incident surface, and the main body part comprises a light emitting surface; the first light source is opposite to the light introduction part in the first direction, and is configured to provide first light; and the pre-collimating optical element is provided between the first light source and the light introduction part in the first direction, and is configured to collimate at least a portion of the first light to be first collimated light, and the pre-collimating optical element is on a side of the light introduction part away from the main body part, wherein the light introduction part is configured to introduce at least a portion of the first collimated light, which is incident from the light incident surface, into the main body part at a first angle with respect to the light emitting surface to satisfy a total reflection condition of the main body part.

A light source module, comprising an optical waveguide structure, a first light source, and a pre-collimating optical element, wherein the optical waveguide structure comprises a light introduction part and a main body part which are provided in parallel in a first direction, the light introduction part comprises a light incident surface, and the main body part comprises a light 
                  A light source module, comprising an optical waveguide structure, a first light source, and a pre-collimating optical element, wherein the optical waveguide structure comprises a light introduction part and a main body part which are provided in parallel in a first direction, the light introduction part comprises a light incident surface, and the main body part comprises a light emitting surface; the first light source is opposite to the light introduction part in the first direction, and is configured to provide first light; the pre-collimating optical element is provided between the first light source and the light introduction part in the first direction, and is configured to collimate at least a portion of the first light to be first collimated light; the light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/            Primary Examiner, Art Unit 2875